Citation Nr: 1044697	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  97-28 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU), prior to May 5, 2005.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to August 1982 
and from September 1982 to September 1985.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Lincoln, Nebraska, VA 
Regional Office (RO).

This case has previously come before the Board.  The Secretary 
and the Veteran (the parties) filed a joint motion for remand 
(JMR), citing inadequate reasons and bases in a July 2009 Board 
decision.  In February 2010, the Court vacated that part of the 
Board's July 2009 decision pertaining to entitlement to a TDIU, 
prior to May 5, 2005.  The case has been returned to the Board 
for further appellate review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

The Veteran asserts entitlement to a TDIU, prior to May 5, 2005.  
The basis of the JMR is that the Board's July 2009 decision in 
that regard fails to consider the Veteran's training as a medical 
surgical nurse, as reflected on his DD Form 214, and failed to 
consider clinical nurse training.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of law 
when it fails to assure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Board notes that in May 2009, the matter was referred to the 
Director of Compensation and Pension Service.  It was concluded 
that the evidence did not establish that the Veteran was 
unemployed and unemployable, prior to May 5, 2005, due to 
compensable service-connected paranoid schizophrenia, previously 
diagnosed as delusional disorder, rated as 10 percent disabling 
from January 16, 1996, separation of the left shoulder with 
degenerative changes and recurrent loss of strength, rated as 10 
percent disabling, from July 15, 1987.  
In light of the above, the Board finds that the case should be 
referred again to the Director of Compensation and Pension 
Service for an opinion in regard to the impact the Veteran's 
training as a medical surgical nurse and/or clinical nurse 
training has upon the determination in regard to the issue of his 
employability, prior to May 5, 2005.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims file to 
the Director of Compensation and Pension 
service.  The AOJ should request that an 
opinion be provided, with specific 
consideration given to the Veteran's opinion 
in this case and his training as a nurse, in 
relation to the issue of whether he was 
unemployable, prior to May 5, 2005.  

2.  In light of the above, the claim should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions for adequacy.  Any further 
development required in that regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



